DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS


(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a semiconductor device.
Group II, claim(s) 8-13, drawn to method of making a semiconductor device.


Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature “an amorphous silicon thin film transistor, comprising: a substrate: a gate electrode layer disposed on the substrate; a gate insulating layer disposed on the gate electrode layer; an active layer disposed on the gate insulating layer; a source/drain electrode layer disposed on the active layer; an N+-doped layer disposed between the active layer and the source/drain electrode layer; a protective insulating layer disposed on the source/drain electrode layer, wherein a channel is formed in the source/drain electrode layer and penetrates the N+-doped layer and the protective insulating layer; and a passivation layer covering the channel and the protective insulating layer, wherein the protective insulating layer and the source/drain electrode layer are flush with each other in the channel”, this technical feature is not a special technical feature at it does not make a contribution over the prior art Wang et al. (US publication 20009/0225249 A1) in view of Liu Xiang (CN publication 104681626A) (Wang teaches an amorphous silicon thin film transistor (fig. 1b or fig. 1c and related text), comprising: a substrate (1, [0039]); a gate electrode layer (2a) disposed on the substrate; a gate insulating layer (3, [0040]) disposed on the gate electrode layer; an active layer (4, [0043]) disposed on the gate insulating layer; a source/drain electrode layer (7a/7b, [0046]) disposed on the active layer; an N+-doped layer (5, [0043]) disposed between the active layer and the source/drain electrode layer; a protective insulating layer (8, [0045]) disposed on the source/drain electrode layer, wherein a 

The common limitation is not novel. As a result, the limitation does not exceed prior art, and as a result of PCT Rule 13.2-2 this common matter does not have a distinctive technical feature. Therefore none of the claims has a common matter. There is no other common matter that can be considered a distinctive technical feature in the sense of PCT Rule 13.2-2, so there is no technical relationship in the sense of PCT Rule 13 between these inventions.  Thus claims 1-13 clearly do not satisfy the requirement of unity of invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828